Wade, J.
1. “A garnishee, if the debtor be indebted to him, has a lien on funds coming into his- hands, or future indebtedness to the debtor on his part, superior to that of the plaintiff in garnishment. He is entitled to pay himself before he is required to collect for the benefit of others; and this applies to any past indebtedness due him by the defendant.” Mutual Reserve Insurance Co. v. Fowler, 2 Ga. App. 537 (2), 540 (59 S. E. 469); Civil Code, § 5273. See, in this connection, Odum v. Macon & Birmingham Railway Co., 118 Ga. 792, 794 (45 S. E. 619). On review the court adheres to the rulings made in Holmes v. Pope, 1 Ga. App. 338 (58 S. E. 281), Mutual Reserve Insurance Co. v. Fowler, supra, and Singer Machine Co. v. Southern Grocery Co., 2 Ga. App. 545 (59 S. E. 473).
2. The evidence sufficiently supported the verdict. Judgment affirmed.